Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Election of Species
The species are as follows: 

An election from the following species ((a) and/or (b)): 
an isolated lysin, active fragment thereof, or polypeptide having lytic activity (e.g., claims 37, 64 and 65); and/or 
a lysin-antimicrobial peptide (AMP) polypeptide construct (e.g., claims 37, 58-63).

In addition, regardless of the above species elections, Applicant is required to elect a single species from the following:
an antibiotic for co-administration. (all claims).

Regarding a) and/or b), applicants are required to elect a single lysin (or a single active fragment thereof, or a single polypeptide having lytic activity) or a single combination of a single lysin and single a lysin-AMP construct.  If a lysin-AMP construct is part of applicants’ election, they are further required to elect a single variant from each of the following species:
a first component (e.g., GN 146, claim 37; or GN54, claim 58; or GN168 (SEQ ID NO: 2), claim 62 and 63, etc.); 
a second component (e.g., Chp12(SEQ ID NO: 70) or a polypeptide having 80% identity to SEQ IDNO: 92, from claim 37; or GN168 (SEQ ID NO: 2), claims 62 and 63, etc.); and
a structure stabilizing component (claims 59-61).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.


The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species lack unity of invention because even though the inventions of these groups require the technical feature of a method for resensitizing a Gram-negative bacteria to an antibiotic suitable for the treatment of a Gram-negative bacterial infection, comprising co-administering the antibiotic in combination with a composition containing an effective amount of an isolated lysin and/or a lysin antimicrobial peptide polypeptide construct, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Contrafect, WO 2017/049233 A2, Pub: Mar. 23, 2017, OLIVEIRA, Structural and Enzymatic Characterization of ABgp46, a Novel Phage Endolysin with Broad Anti-Gram-Negative Bacterial Activity, Front. Microbiol. 7:208, Pub: Feb. 26, 2016, and STOREY, Analysis of the Complete Nucleotide Sequence of Chpl, a Phage which Infects Avian Chlamydia psittaci, J. gen. Virol., 70, 3381-3390, Pub: 1989.
Contrafect discloses a method for augmenting the efficacy; including synergistic or superadditive effects [0057]- [0058], of an antibiotic suitable for the treatment of a Gram-negative bacterial infection (method of utilizing lysin polypeptides for augmenting the efficacy of antibiotics suitable for the treatment of Gram-negative bacterial infection; abstract). The disclosed method comprises: co-administering the antibiotic (0005], [0008], [0085]) in combination with a composition containing an effective amount of an isolated lysin and/or a lysin-antimicrobial peptide or AMP polypeptide construct. ([0005], [0008), [0049], [00126]). The lysin-AMP polypeptide construct a. a first component comprising the polypeptide sequence of a polypeptide having lysin activity, or an active fragment of the lysin (an isolated lysin polypeptide or an active fragment thereof; paragraph [0005] [00126])); and b. a second component comprising the polypeptide sequence of: ii. a polypeptide having AMP activity. (fusion polypeptides comprising a lysin polypeptide fused to an antimicrobial peptide, which would intrinsically have AMP activity; paragraph [00126)). In addition, the composition targets at least one activity selected from inhibiting P. aeruginosa bacterial growth, reducing a P. aeruginosa bacterial population and/or killing P. aeruginosa (the lysin polypeptide, which includes the Lysin-AMP fusion peptide, inhibits the growth, or reduces the population, or kills P. aeruginosa. ([0005], [00126]). 
Contrafect does not disclose a lysin GN76 or SEQ ID NO: 203, or a polypeptide having at least 80% sequence identity with the polypeptide sequence of SEQ ID NO: 203; antimicrobial peptide or AMP Chp1 or SEQ ID NO: 133, wherein the polypeptide is at least 80% identical to SEQ ID NO: 133. 
Oliveira discloses a polypeptide having lysin activity and having at least 80% sequence identity with the polypeptide sequence of SEQ ID NO: 203 (Acinetobacter phagevB_AbaP_CEB1 (GenBank: ALC76575.1) is a 185-amino acid endolysin that has lysin activity against P. aeruginosa, and that has 100% sequence identity with SEQ JD NO: 203 of the instant PCT application; abstract; page 4, 1st column, 2nd paragraph; Gen bank supplement 2). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method (as previously disclosed by Contrafect) by using the polypeptide sequence of SEQ ID NO: 203 (as previously disclosed by Oliveira). This combination would comprise a method for augmenting the efficacy of an antibiotic suitable for the treatment of Gram-negative bacterial infections by administering the antibiotic in combination with a lysin-AMP fusion construct composition comprising a lysin polypeptide that has bactericidal activity 
Additionally, Storey discloses a polypeptide bacteriophage (Chlamydia bacteriophage Chp1) protein that has 100% sequence identity with instant SEQ ID NO: 133. Due to its intrinsic antimicrobial properties, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method of Contrafect by using to the peptide of SEQ ID NO: 133 as disclosed by Storey, because Contrafect includes a method for augmenting the efficacy of an antibiotic suitable for the treatment of P. aeruginosa and other Gram-negative bacterial infections by administering the antibiotic in combination with a lysin-AMP construct comprising a lysin polypeptide and an antimicrobial peptide.  Thus, this combination would result in a method for augmenting the efficacy of an antibiotic suitable for the treatment of P. aeruginosa and other Gram-negative bacterial infections upon administering the antibiotic in combination with a lysin-AMP fusion construct composition comprising a lysin polypeptide that has bactericidal activity against P. aeruginosa, fused to an antimicrobial peptide, such as a bacteriophage peptide Chp1, thereby improving the efficacy of the treatment method using the antibiotic-lysin-AMP combination.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628. The examiner can normally be reached M-F 0900-1700 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        


/Kevin S Orwig/Primary Examiner, Art Unit 1658